UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

 

SI-IREVEPORT DIVISION
LLOYD PERRY CIVIL ACTION NO. 17-0583
VERSUS ]UDGE ELIZABETH ERNY FOOTE
CITY OF BOSSIER, ET AL. MAGISTRATE ]UDGE HAYES
MEMORANDUM RULING

Plaintiff Llovd Perry (“Perry”) brings this action under 42 U.S.C. § 1983 and Louisiana
constitutional and tort law to recover damages for Wrongful arrest and excessive force. [Record
Document 1]. Defendants have moved for summary judgment [Record Document 23]. For the
reasons given beloW, the motion is GRANTED as to (1) the § 1983 substantive due process
claims; (2) the § 1983 claim against the City of Bossier (the “Citv”>; (3) the claims against Chief
Shane Mc\X/illiams (“McWilliams”); (4) the official capacity claims against Officers Brandon
KoWalzek (“Kowalzek”) and Lamond Wheatley (“\Wheatlev”); (5) the § 1983 and Louisiana
constitutional claims against Kovvalzek for false arrest; (6) the § 1983 and Louisiana
constitutional claims against Kowalzek for the force used While attempting to handcuff Perry;
(7) the § 1983 and Louisiana constitutional claims against Wheatley for the force used When
punching Perry; (8) the § 1983 claim against Wheatley for failure to intervene; (9) the negligent
hiring, training, and supervision claim against the City; and (10) the false arrest and false
imprisonment tort claims arising from the initial stop of Perry. Summary judgment is DENIED
as to (1) the § 1983 and Louisiana constitutional claims against Kowalzek and Wheatley for the

force used to take Perry to the ground; (2) the false arrest and false imprisonment tort claims for

handcuffing and arresting Perry; and (3) the tort claims for battery, assault, and excessive force.
I. Bac round

On April 29, 2016, Perry was sitting inside of a home in Bossier City, Louisiana. [Record
Documents 23-3 at 1 and 23-11 at 39~40]. A truck driven by a man named Scoot allegedly hit
Perry’s car, which was parked nearby; Scoot then drove off. [Record Document 23-11 at 37»39].
Scoot’s sister, who was outside of the home, witnessed the accident and told Perry what had
happened [Id. at 38-39]. After examining his car, Perry called the Bossier City Police
Department (“BCPD”) to report the hit-and-run. [Record Documents 23-3 at 1 and 23-11 at
48]. Kowalzek responded to the call, met Perry at his nearby apartment complex, and drove him
back to the accident site where Perry had left his car. [Record Document 23-3 at 1-2]. All events
from the time Kowalzek restarted his police cruiser to return Perry to the accident site were
recorded by the cruiser’s dashboard camera [Record Documents 23-3 at 1 and 23-5].

When they arrived at the accident site, Kowalzek inspected Perry’s car and asked Perry
for his license, registration, and proof of insurance [Record Document 23-3 at 2]. Perry handed
over his license, prompting Kowalzek to repeat his request [Id.]. Perry then moved slowly back
towards his car and seemed to search for his keys before returning to Kowalzek without the
requested documents [Id.]. Kowalzek requested Perry’s registration and proof of insurance once
again, and Perry retrieved them from his car. [Id.].

Kowalzek instructed Perry to wait inside his car while Kowalzek completed his report
[Id.]. Kowalzek spoke briefly to a bystander about the incident before continuing to work on the
report [Id.]. At this point, Perry drove away without warning, leaving Kowalzek with Perry’s

license, registration, and insurance information [Id. at 3].

Kowalzek responded to this unexpected turn of events by following Perry and
conducting a traffic stop in the parking lot of Perry’s apartment complex [Id.]. Perry exited his
car and began arguing with Kowalzek, who asked Perry to stand in front of the police cruiser.
[Id.]. Perry complied, but continued arguing with Kowalzek. [Id.]. Perry did, however, answer
Kowalzek’s query as to why Perry had driven away from the accident site; Perry explained that
he drove off because Kowalzek was “talking to everybody but me.” [Record Document 23-5 at
18:28:3()-:39]. After requesting a supervisor from police dispatch, Kowalzek attempted to give
Mz'mnda warnings to Perry, but emphasized that Perry was not under arrest [Record Documents
23-3 at 3 and 28-5 at 2]. Perry was clearly frustrated and repeatedly interrupted Kowalzek’s
attempts to give the warnings DKecord Documents 23-3 at 3 and 23~5 at 18:27:46_:29:25].

Kowalzek then announced that he was going to handcuff Perry for officer safety. [Record
Document 23~3 at 4]. After Kowalzek grabbed Perry to apply the handcuffs, Perry began to
struggle by pulling his hands away from Kowalzek and using them to brace himself against the
hood of the police cruiser and push back against Kowalzek. [Id. at 4~5]. Kowalzek called for
expedited help, and the dispatcher issued an emergency call for all available officers to report
to the scene. [Ia’. at 4].

Wheatley heard both calls and responded [Id.]. As he drove, he heard the sound of a
struggle over the police radio, and when he arrived in the parking lot, he saw Perry and
Kowalzek struggling [Ia/. at 5]. By this point, Kowalzek had placed one of Perry’s hands in
handcuffs, but had been unable to cuff the other hand [Id.]. Wheatley approached the struggling
pair and attempted to grab Perry’s left arm before moving around and to the right of the pair.

[Id.]. Wheatley then punched Perry in the jaw once. [Id.]. At that point, Kowalzek and Wheatley

took Perry down to the ground where they successfully applied the handcuffs [Id. at 6]. At the
police station, Perry was booked for Resisting an Officer with Force or Violence and
Misrepresentation During Booking. [Record Document 23-17 at 1]. These charges were
dismissed [Record Document 1 at 5].

From his encounter with Kowalzek and Wheatley, Perry alleges that he suffered a broken
jaw, a left eye hemorrhage, lacerations to his liver, an aneurysm, and anemia associated with
acute blood loss. [Id. at 4]. The Court granted the parties’ joint motion to delay medical discovery
until the resolution of the summary judgment motion. fRecord Document 19].1 Perry has
opposed the instant motion, and Defendants have filed a reply. [Record Documents 28 and 30].
II. Summary Iudgrnent Standard

Federal Rule of Civil Procedure 56(a) directs a court to “grant summary judgment if the
movant shows that there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.”2 Summary judgment is appropriate when the pleadings, answers
to interrogatories admissions, depositions, and affidavits on file indicate that there is no genuine
issue of material fact and that the moving party is entitled to judgment as a matter of law. C€/oz‘ex

Co¢]>. a Cafre!z‘, 477 U.S. 317, 322 (1986). When the burden at trial will rest on the non-moving

 

1 Because medical discovery has not been completed, this rulingwill not address whether
summary judgment is warranted on the basis that Perry cannot establish the existence or
causation of his injuries

2 Rule 56 was amended effective December 1, 2010. Per the comments, the 2010
amendment was intended “to improve the procedures for presenting and deciding summary
judgment motions and to make the procedures more consistent with those already used in many
courts The standard for granting summary judgment remains unchanged.” Therefore, the case
law applicable to Rule 56 prior to its amendment remains authoritative, and this Court will rely
on it accordingly

party, the moving party need not produce evidence to negate the elements of the non-moving
party’s case; rather, it need only point out the absence of supporting evidence See z'd. at 322-23.
However, “if the movant bears the burden of proof on an issue, . . . he must establish beyond
peradventure a// of the essential elements of the claim or defense to warrant judgment in his
favor.” Fom‘enof a Ulz>jo/m C0., 780 F.2d 1190, 1194 (5th Cir. 1986).

lf the movant satisfies its initial burden of showing that there is no genuine dispute of
material fact, the nonmovant must demonstrate that there is, in fact, a genuine issue for trial by
going “beyond the pleadings” and “designat[ing] specific facts” for support Lz'z‘z‘/e 1). Lz`qz¢z'd/lz`r
ij)., 37 F.3d 1069, 1075 (5th Cir. 1994) (citing Ce/ofe>c, 477 U.S. at 325). “This burden is not
satisfied with some metaphysical doubt as to the material facts,” by conclusory or
unsubstantiated allegations, or by a mere “scintilla of evidence.” Id. (internal quotation marks
and citations omitted). However, “[t]he evidence of the non~movant is to be believed, and all
justifiable inferences are to be drawn in his favor.” Anderwn a Lz'be@/ Lob@/, Inc., 477 U.S. 242,
255 (1985) (citingAdz'€/éer z). S. H. Kreyr @'7‘ Co., 398 U.S. 144, 158-59 (1970)). While not weighing
the evidence or evaluating the credibility of witnesses, courts should grant summary judgment
where the critical evidence in support of the nonmovant is so “weak or tenuous” that it could
not support a judgment in the nonmovant’s favor. Amsfrong z). Cz'§/ ofDa//., 997 F.2d 62, 67 (5th
Cir. 1993).

Additionally, Local Rule 56.1 requires the movant to file a statement of material facts as
to which it “contends there is no genuine issue to be tried” The opposing party must then set
forth a “short and concise statement of the material facts as to which there exists a genuine issue

to be tried.” W.D. La. R. 56.2. All material facts set forth in the movant’s statement “will be

deemed admitted, for purposes of the motion, unless controverted as required by this rule.” Id.
III. Disputed Facts

The degree of force that an officer may employ when arresting or detaining a suspect
depends in part upon the severity of the suspected crime. Gm/mm a Comzor, 490 U.S. 386, 396
(1989). Because Defendants argue that Kowalzek had reasonable suspicion to stop Perry in the
parking lot and probable cause to arrest him, facts supporting these determinations are critical.
[Record Documents 23~1 at 9-14 and 29 at 1_3]. Defendants claim that Kowalzek could smell
alcohol on Perry from the moment of their first encounter and in support reference medical
reports from later that day stating that Perry was intoxicated and that his breath smelled of
alcohol. [Record Documents 23~3 at 2, 23-18 at 1, and 23-19 at 5]. Perry’s evidence_-that
Kowalzek did not mention the smell of alcohol in the police report, that Kowalzek described
the smell as one of “impurities” in an interview during an Internal Affairs investigation, and that
Kowalzek ordered Perry to sit in the front seat of his own car where he could easily leave the
scene-calls Defendants’ claim into question. DKecord Document 28 at 4-5]. Although
Defendants’ evidence suggests that Perry did smell of alcohol on the day of the incident, the
relevant fact is whether Kowalzek perceived the smell of alcohol, as it is the set of facts available
to the arresting officer from which probable cause is to be determined From Perry’s evidence,
a jury could conclude that Kowalzek had not smelled alcohol on Perry.

The parties also dispute whether Kowalzek had completed the portion of the
investigation that required Perry’s car to remain located where it had been hit [Record
Documents 23-3 at 3 and 28 at 3_4]. Although Kowalzek had not completed the accident report

before Perry drove off, it is unclear whether he had finished inspecting Perry’s car. In his

internal Affairs interview, Kowalzek stated that he had enough information by the time Perry
drove away in order to complete the hit-and-run report [Record Document 28-3 at 3]. Because
on summary judgment the Court must make inferences in Perry’s favor, tee Anderion, 477 U.S.
at 255 (citingAdz`c/ées, 398 U.S. at 158-59), the Courtwill infer, for purposes of this motion, that
Kowalzek did not smell alcohol on Perry and that Kowalzek had inished inspecting Perry’s car
before Perry left the accident site.

IV. Federal Clairns

A. Fourteenth Amendment Claims

Perry asserts each of his § 1983 claims under both the Fourth and Fourteenth
Amendments. [Record Document 1 at 5-15]. To the extent that Perry asserts the Fourteenth
Amendment for the unremarkable proposition that Fourth Amendment protections apply to
state actors by virtue of the Fourteenth Amendment, fee S/aaboon z). Dmmm, 252 F.3d 722, 733
(5th Cir. 2001), his Fourteenth Amendment claims survive summary judgment where the
underlying Fourth Amendment claims do.

“\Where a particular Amendment ‘provides an explicit textual source of constitutional
protection’ against a particular sort of government behavior, ‘that Amendment, not the more
generalized notion of “substantive due process,” must be the guide for analyzing these claims.”’
A/Za¢z<'gbf v. O/z`ver, 510 U.S. 266, 273 (1994) (plurality opinion) (quoting Gm/Mm, 490 U.S. at 395).
Because Perry’s false arrest and excessive force claims are cognizable under the Fourth
Amendment, tee Pez‘z‘cz a Rz'vem, 143 F.3d 895, 900 (5th Cir. 1998> (citing Gm/yczm, 490 U.S. at 395,
396 n.10), the Court dismisses Perry’s Fourteenth Amendment claims to the extent that they

purport to be substantive due process claims

B. Monel] Clairn Against the City

Perry alleges that the City is liable for maintaining policies, customs, or practices that
allowed Kowalzek and Wheatley to violate Perry’s constitutional rights [Record Document 1
at 13-15]. To impose liability on a municipality under § 1983, a plaintiff must prove three
elements: a “policymaker[,] an official policy[,] and a violation of constitutional rights whose
‘moving force’ is the policy or custom.” Pz`m‘rozz/J/éz' z). Cz`@/ ofHom., 237 F.3d 567, 578 (5th Cir.
2001) (citing Mone//a D@z> ’z‘0f50a SeH/J., 436 U.S. 658, 694 (1978)). Defendants argue that Perry’s
claim fails because he cannot establish an underlying constitutional violation and because BCPD
has no policy authorizing or encouraging constitutional violations [Record Document 23-1 at
26]. Defendants’ uncontroverted evidence reveals that BCPD “do[es] not have a custom,
policy[,] or practice of violating or allowing any police to violate the rights of any citizen or any
other person,” [Record Document 23-22 at 1], that BCPD’s use-of-force policies correspond
to model policies, Becord Document 23-21 at 5], and that Kowalzek and Wheatley had
completed required use-of-force training, [Record Documents 23-21 at 5 and 23-23 at 1-3].
Although Perry maintains that Kowalzek and Wheatley violated his rights, he has produced no
evidence suggesting that BCPD policies caused their allegedly objectionable conduct ln the
absence of any countervailing evidence, the Court grants summary judgment for the City on
Perry’s Mone// claim.

C. Claims Against McWilliams

Perry sues l\/[cWilliams, the BCPD chief, in his individual and official capacities Becord
Document 1 at 2]. Although Perry does not name l\/lc\X/illiams in any specific claim, the Court

construes Perry’s claims against l\/ic\X/illiams as arising under § 1983 as that is the context in

which the distinction between individual and official capacity claims is legally significant See
Tumer a Houmcz MM. Fz`re Q’?’Po/z`ce Cz`w'/ 5617). Bd., 229 F.3d 478, 483 (5th Cir. 2000). An official
capacity suit a against municipal officer duplicates a suit against the officer’s municipality Id.
(citing Kenfw@/ a Gm/mm, 473 U.S. 159, 165 (1985)). Because the Court has held that Perry’s
Mone// claim against the City fails, his claim against l\/chilliams in the latter’s official capacity
also fails

Because McWilliams’s only involvement in the conduct forming the basis of this
complaint is in his role as Kowalzek and Wheatley’s supervisor, an individual capacity claim can
only arise from his alleged failure to train or supervise his officers An individual-capacity failure-
to-supervise claim is identical to a municipal-liability failure-to-supervise claim. Lewz`s z). Pa<gh, 289
F. App’x 767, 771 (5th Cir. 2008) (citing Doe z). T@//orlndq‘). 50/9. Dz'rz‘., 15 F.3d 443, 453 (5th Cir.
1994)). The City is entitled to summary judgment on Perry’s § 1983 claims, and so l\/icWilliams
is entitled to summary judgment on claims against him in his individual capacity. The Court thus
dismisses all claims against l\/lc\X/illiams.

D. Off`icial Capacitv Claims Against Kowalzek and Wheatley

Perry brings claims against Kowalzek and Wheatley in their official and individual
capacities [Record Document 1 at 2]. An official capacity suit against a municipal officer is
treated as a suit against the officer’s municipality Tumer, 229 F.3d at 483 (citing Gm/Mm, 473
U.S. at 165). Municipalities are liable for their officers’ constitutional torts only when the
municipality’s policy caused the constitutional violation. Pembaar a Cz`@/ of Cz`m"z'nmzz‘z`, 475 U.S.
469, 479, 484 (1986). Only a decisionmaker “possess[ing] final authority to establish municipal

policy with respect to the action ordered” establishes official policy for purposes of municipal

liability under § 1983. Id. at 481 (plurality opinion). Kowalzek and Wheatley were BCPD officers,
[Record Document 1 at 2], but no record evidence establishes that either man had the authority
to set policy regarding arrests and use of force. Hence, they are improper parties to sue in order
to establish the City’s liability The Court thus grants summary judgment as to all § 1983 claims
against Kowalzek and Wheatley in their official capacities

E. ualified Immuni Under 1983

A police officer who violates a person’s Fourth Amendment right to be free of
unreasonable searches and seizures is entitled to qualified immunity against individual-capacity
suits unless the officer’s conduct was unreasonable in light of clearly established law. Dz'mz`t'z‘ of
Co/z¢wbz`¢z a Wei!aj/, 138 S. Ct. 577, 589 (2018) (citingAr/acroy€‘ a ¢z/-Kz'dd, 563 U.S. 731, 741 (2011)).
Once a defendant asserts qualified immunity, a plaintiff must prove (1) that a federal
constitutional or statutory right was violated; and (2) that the right was clearly established at the
time of the violation. Kz'ng z). blandij 821 F.3d 650, 653 (5th Cir. 2016) (citing Co//z`er a
Monz;gome@/, 569 F.3d 214, 217 (5th Cir. 2009); Mo¢;gcm z). 512/amon 659 F.3d 359, 370 (5th Cir.
2011) (en banc)). These two prongs may be evaluated in either order. Peczrson a C¢z//¢z/FM, 555 U.S.
223, 236 (2009).

To be clearly established, a legal principle must be found in the holdings of either
“controlling authority” or a “robust ‘consensus of cases of persuasive authority,”’ a/-Kz`dd, 563
U.S. at 741_42 (quoting LVz`/mn a L@/ne, 526 U.S. 603, 617 (1999)), and defined with a “high
cdegree of specificity,”’ Wer@/, 138 S. Ct at 590 (quoting Mz///enz`>c a Lz/m, 136 S. Ct. 305, 309
(2015) (per curiam)). Existing authority must do more than merely suggest or imply the desired

rule of law; rather, “[t]he precedent must be clear enough that every reasonable official would

10

interpret it to establish the particular rule the plaintiff seeks to apply.” Id. (citing Rez'cb/e a
Hou)am’t, 566 U.S. 658, 666 (2012)). The “clearly established” test ensures that officials have “fair
warning” that particular conduct violates the Constitution. Andermn z/. l/¢z/deg', 845 F.3d 580, 600
(5th Cir. 2016) (quoting Kz';mey a We¢wer, 367 F.3d 337, 350 (5th Cir. 2004) (en banc)).

Not only must the rule itself be clearly defined, its application to the particular
circumstances confronting the offending officer must be similarly clear. leader a Kaz‘% 533 U.S.
194, 202 (2001) (citing LVz`/mn, 562 U.S. at 615) <identifying the relevant inquiry as “whether it
would be clear to a reasonable officer that his conduct was unlawful in the situation he
confronted” (emphasis added)). Because the situations in which police officers on patrol must

C(C

apply the Fourth Amendment to the facts before them are as varied as life itself, the specificity’
of the rule is ‘especially important in the Fourth Amendment context.”’ WeJ@/, 138 S. Ct. at 590
(quoting Mz///em'><, 136 S. Ct. at 308). For this reason, unless the conduct at issue is so obviously
unlawful that every reasonable officer would be on notice of the unlawfulness without the
assistance of precedent, z'd. (citing Bron"eaz¢ a Haagen, 543 U.S. 194, 199 (2004) (per curiam)), a
plaintiff seeking to overcome qualified immunity must “identify a case where an officer acting
under similar circumstances . . . was held to have violated the Fourth Amendment,” sz`fe a
P¢zu@/, 137 S. Ct. 548, 552 (2017) (per curiam). The operative word here is “similar.” There may
be “notable factual distinctions between the precedents relied on and the cases then before the
Court, so long as the prior decisions gave reasonable warning that the conduct then at issue

violated constitutional rights.” Kz'nn@/, 367 F.3d at 350 (quoting Hope a Pe/Zer, 536 U.S. 730, 740

(2002)).

11

F. False Arrest Claims Against Kowalzek

Perry alleges that Kowalzek violated Perry’s Fourth Amendment rights by unlawfully
seizing and detaining him. [Record Document 1 at 5_7]. Defendants assert that Kowalzek had
probable cause to arrest Perry for obstruction of justice, driving while intoxicated, and resisting
an officer. [Record Document 23-1 at 11_14].

Fourth Amendment rights vary depending on the nature of a police encounter Police
may initiate consensual encounters without any particular rationale, F/m'da a R@/er, 460 U.S. 491 ,
497 (1983) (plurality opinion), detentions require reasonable suspicion that criminal activity “may
be afoot,” Unz'fed rizzsz a 501&0/0;2/, 490 U.S. 1, 7 (1989) (quoting Tmy a OZ)z'o, 392 U.S. 1, 30
(1968)), and arrests require probable cause, mezz)@/ a New Yor/é, 442 U.S. 200, 208 (1979).
Reasonable suspicion means “something more than an inchoate and unparticularized suspicion
or hunch.” 501&0/022/, 490 U.S. at 7 (internal quotation marks omitted) (quoting ij/, 392 U.S. at
27). Probable cause, a higher standard, is a particularized ground to believe that the arrestee
committed a crime. M¢z@//cmd a Prz'n<g/e, 540 U.S. 366, 371 (2003) (citing Ylamm z/. I//z'mz',t, 444 U.S.
85, 91 (1979)). Because these standards are objective, reasonable suspicion and probable cause
determinations are based on the facts available to the seizing officer at moment of seizure
without reference to that officer’s subjective intentions Devenj)ec/é a A§fom', 543 U.S. 146, 1 53_55
(2004).

1. Stop in the Parking Lot as a Detention

Perry’s encounter with Kowalzek began consensually when Perry reported that his car

had been hit The encounter evolved into an investigative detention when Kowalzek stopped

Perry in the parking lot of his apartment complex A traffic stop of an individual car requires

12

reasonable suspicion 566 Brend/z'n a Ca/zfomz`a, 551 U.S. 249, 263 (2007); De/¢w/¢We a Prouse, 440
U.S. 648, 655 (1979).

To evaluate whether Kowalzek had reason to suspect that “crime was afoot” requires
defining the set of facts he possessed 565 Wer@/, 138 S. Ct at 590-91 (citingAnderron a Crez;gbfon,
483 U.S. 635, 640 (1987)). At the time he stopped Perry in the parking lot, Kowalzek knew the
following: (1) Perry reported a hit-and~run, but gave the address of his apartment complex rather
than the location of the car; (2) Kowalzek drove Perry to his car; (3> Kowalzek requested Perry’s
license, registration, and proof of insurance; (4) Perry provided his license; (5) Kowalzek
repeated his request for Perry’s registration and insurance; (6) Perry shuffled slowly back to his
car and returned to Kowalzek without the documents ; (7) Kowalzek requested the documents
a third time, and Perry retrieved them; (8) Kowalzek sat in his car completing the investigation;
and (9) Perry drove away from the accident site without asking Kowalzek to return the
documents [Record Document 23-3 at 2-3]. As discussed above, the Court infers for summary
judgment purposes that Kowalzek did not smell alcohol on Perry and that Kowalzek had
completed his inspection of Perry’s car.

As the basis for the stop, Kowalzek explains “as far as what_-going on in my head is
there’s a crime committed Some way, some way, shape, form, that it needs to be investigated
. . . .” [Record Document 23-9 at 57]. While this inarticulate justification does not support a ij/
stop, the reasonableness of a seizure turns not on the seizing officer’s rationale, but rather on
the facts known to that officer. 566 Dez)enpe€/é, 543 U.S. at 155. Thus, Kowalzek’s garbled
explanation does not necessarily render the stop unconstitutional

The two most salient facts are Perry’s strange, shuffling behavior as he took multiple

13

attempts to retrieve his license, registration, and insurance information and his decision to drive
away from the accident site leaving his documents in Kowalzek’s possession “The
determination of reasonable suspicion must be based on commonsense judgments and
inferences about human behavior.” l//z'noz`t a Wam'/ow, 528 U.S. 119, 125 (2000) (citing Unz`z‘ed
timm a Cz)rieq, 449 U.S. 411, 418 (1981)). Those under the influence of alcohol or controlled
dangerous substances may display “poor judgment, increased reaction time, muscle
incoordination, loss of visual acuity, [and] increased risk taking.” iam/acq a sz% Im. Co. ofN Am.,
393 F. App’x 229, 233 (5th Cir. 2010); see also lmra z/. Keiz‘/e, 2007-1573, p. 10 (La. 12/2/08); 996
So. 2d 275, 281 (holding that slurred speech, trouble following directions and poor balance are
evidence of intoxication from a controlled dangerous substance). A commonsense conclusion
that Kowalzek could draw from Perry’s apparent confusion, his slow and shuffling movements
and his unusual decision to drive away leaving the documents is that he was under the influence
of some intoxicating substance Based on that conclusion, Kowalzek had reasonable suspicion
that Perry was driving while intoxicated and thus is entitled to summary judgment on Perry’s
claim that the initial detention in the parking lot was unconstitutional

Even if Kowalzek lacked reasonable suspicion to stop Perry, summary judgment is still
proper if qualified immunity applies To defeat Kowalzek’s qualified immunity defense, Perry
must identify a case where a court, on similar facts found that reasonable suspicion did not exist
See Wei@/, 138 S. Ct. at 590 (quoting W/yz'z‘e, 137 S. Ct. at 552). Perry directs the Court to Um'z‘ed
finder z/. Momz'wz'.r, 848 F.3d 353 (5th Cir. 2017), for the proposition that “strange behavior is not
enough to support reasonable suspicion to detain someone,” [Record Document 28 at 4].

Mamz'mz'i was not decided at the time of Perry’s encounter with Kowalzek. Because the “use of

14

post-conduct cases to establish the existence or contours of a right . . . run[s] afoul of . . .
qualified-immunity jurisprudence,” Anderron, 845 F.3d at 607, Momz'mz`r cannot constitute clearly
established law for present purposes Therefore, the Court holds that Kowalzek is entitled to
qualified immunity and dismisses Perry’s claim that Kowalzek violated Perry’s rights via the
initial detention in the parking lot
2. I-Iandcuft`ing Perry as a Detention or an Arrest
a. Handcuff`ing on the Basis of Offieer Safety

After stopping Perry to investigate why he had driven off, Kowalzek tried to handcuff
Perry. [Record Document 23-3 at 3_4]. An officer may handcuff a suspect during a Terg) stop
without converting the stop into an arrest for which probable cause is required Unz`fed 5¢¢12‘€5 a
jordan, 232 F.3d 447, 450 (5th Cir. 2000) (citing Um`fed latter a Sandm, 994 F.2d 200, 206 (5th
Cir. 1993)). However, handcuffs are only permissible during an investigatory stop if “less
intrusive procedures” will not allow officers to “safely conduct their investigation.” Id. (citing
Sandem, 994 F.2d at 206).

Therefore, the relevant inquiry is whether the facts available to Kowalzek were such that
it was reasonable for him to handcuff Perry for officer safety. Once Perry stopped in the parking
lot, he exited his car and approached Kowalzek, who instructed Perry to stand in front of the
police cruiser. [Record Document 23-3 at 3]. Perry did so and began arguing with Kowalzek.
[M.]. Kowalzek then attempted to give the Mz`mnda warnings which Perry interrupted [I¢z’.]. Both
parties agree that Perry was agitated Decord Document 23-3 at 3 and 28 at 2]. At this point,
Kowalzek announced that he was going to handcuff Perry. [Record Document 23-3 at 4].

Based on the facts available to the Court viewed in the light most favorable to Perry, the

15

Court concludes for summary judgment purposes that handcuffing Perry was unreasonable
under the circumstances Perry had initiated the encounter with Kowalzek by calling BCPD to
report the hit-and-run. [Id. at 1]. Although the video of their encounter shows that Perry was
frustrated and did move towards Kowalzek after getting out his car, Perry did not rush at
Kowalzek but rather approached him slowly as if to get close enough to carry on a conversation
[Record Document 23-5 at 18:25:55-:26:30]. Perry complied with Kowalzek’s instructions to
stand in front of the police cruiser and answered his question [Record Documents 23-3 at 3 and
23-5 at 18:28:30-:52]. lmmediately before Kowalzek announced that he was going to handcuff
Perry for officer safety, Perry had repeatedly interrupted the reading of his rights [Record
Document 23~3 at 3-4]. Based on these facts a jury could find that Perry did not pose a danger
to Kowalzek. ln comparison, in Unz'z‘ed 57an a jordan the Fifth Circuit held that handcuffing the
defendant during a Ter@/ stop was acceptable precisely because that defendant initially refused
an order to place his hands on the hood of a car and moved in an “aggressive~type manner.” 232
F.3d at 450.

ln an attempt to justify the handcuffing, Defendants argue that Perry may have armed
himself while in his car. [Record Document 23-1 at 16]. While theoretically possible, nothing
about Perry’s behavior suggested that he was either armed or dangerous-he was merely
uncooperative Defendants offer a case for the proposition that “it is reasonable to fear that a
suspect may have a weapon in his vehicle, particularly when other facts indicate the suspect is
potentially dangerous.” Becord Document 23-2 at 16]. However, in the case to which they cite,
the suspect was inside his vehicle, refused to exit the vehicle, and dropped his hands from view

after an officer pointed a gun at him. Brof/aeri a Zotr, 837 F.3d 513, 519 (5th Cir. 2016) (citing

16

R6656 z). Aadmton, 926 F.2d 494, 500-01 (5th Cir. 1991)). ln a similar case, the Fifth Circuit found
that reasonable grounds existed to believe a suspect was armed when he was inside a vehicle that
had just been stopped following a high speed chase and several times reached below the officer’s
line of sight R6656, 926 F.2d at 500-01. Because Kowalzek’s interaction with Perry was
substantially less confrontational, Perry’s verbal obstinance did not provide indicia of
dangerousness and Perry complied with Kowalzek’s instructions regarding where to stand, this
Court cannot conclude as a matter of law, even in light of this precedentj that it was reasonable
for Kowalzek to fear that Perry was armed

However, in order to de feat Kowalzek’s claim of qualified immunity, Perry must identify
a case holding under similar facts that placing a suspect in handcuffs is unreasonable 5 66 Wat@/,
138 S. Ct. at 590-91 (citing W/az'z‘e, 137 S. Ct at 552). Perry again points to Unz'f6d 5¢61¢65 z).
Monrz`mz't, 848 F.3d 353, which was decided after Perry’s arrest and so cannot constitute clearly
established law, 566And6ri‘016, 845 F.3d at 607. And so, even though this Court finds based on
the evidence and inferences appropriate to summary judgmentj that Kowalzek did not have
reasonable grounds to handcuff Perry for officer safety, this Court holds that Kowalzek is
immune from suit; summary judgment is proper on this claim.

b. Handcuffing on the Basis of Probable Cause to Arrest

Although Kowalzek’s qualified immunity resolves the Fourth Amendment seizure issue
with respect to the handcuffing itself, Perry was also formally arrested and transported to the
Bossier City jail [Record Document 23-3 at 6]. Defendants have asserted that Kowalzek had
probable cause to arrest Perry for three crimes: driving while intoxicated, obstruction of justice,

and resisting an officer. [Record Document 23-1 at 11_14].

17

La. R.S. 14:98 defines the crime of Operating a Vehicle While intoxicated to include: (1)
driving under the influence of alcohol; (2) driving when the one’s blood alcohol content is 0.08%
or higher; (3) driving under the influence of a controlled dangerous substance; and (4) driving
under the influence of medication La. Stat. Ann. § 14:98<A) (Supp. 2018). Although the Court
has concluded that Perry’s somewhat strange behavior at the accident site combined with his
decision to drive away gave rise to reasonable suspicion that Perry was under the influence, these
facts alone do not necessarily give rise to probable cause Probable cause exists when, in light
of the totality of the circumstances there is a “fair probability that a crime occurr[ed].” Um'fm'
imm a Gam`a, 179 F.3d 265, 268 (5th Cir. 1999) (internal quotation marks omitted) (quoting
Unz‘mi timm a Am‘om, 753 F.2d 1301, 1304 (5th Cir. 1985)). lt requires “something more than
a bare suspicion, but need not reach the fifty percent mark.” Id. at 269 (emphasis added). For
purposes of summary judgment the Court infers that Kowalzek did not smell alcohol on Perry
and that Perry committed no traffic violations while driving to the apartment complex ln light
of these inferences the Court cannot conclude as a matter of law that Kowalzek had probable
cause to arrest Perry for driving while intoxicated

The second potential crime of arrest, Obstruction of Justice, is defined by the Criminal
Code as

[t]ampering with evidence with the specific intent of distorting the results of any

criminal investigation or proceeding which may reasonably prove relevant to a

criminal investigation or proceeding Tampering with evidence shall include the

intentional alteration, movement, removal, or addition of any object or substance
. [a]t the location of any incident which the perpetrator knows or has good
reason to believe will be the subject of any investigation by state, local, or United

States law enforcement officers . . . .

La. Stat Ann. § 14:130.1(A)(1) (Supp. 2018). ln addition, conviction requires proof that the

18

defendant had “knowledge that such act has reasonably may, or will affect an actual or potential
present, past, or future criminal proceeding.” Icz’. Although one can obstruct justice by merely
moving evidence, Perry clearly would not have been required to leave his car on the side of the
road indefinitely; at some point, he would have been able move it. Thus, the relevant question
is whether the car needed to remain at the accident site Because the answer depends on the
disputed fact of Kowalzek’s completion of his inspection of Perry’s car, the Court finds that
Kowalzek is not entitled to a judgment as a matter of law that he had probable cause to arrest
Perry for obstruction of justice
Resisting an Officer, which Defendants assert as a third possible crime for which

Kowalzek had probable cause to arrest Perry, is

the intentional interference with, opposition or resistance to, or obstruction of an

individual acting in his official capacity and authorized by law to make a lawful

arrest, lawful detention, or seizure of property or to serve any lawful process or

court order when the offender knows or has reason to know that the person
arresting, detaining, seizing property, or serving process is acting in his official

capacity
La. Stat. Ann. § 14:108(A) <Supp. 2018). “The gravamen of the crime of resisting an officer
consists of the intentional obstruction of an officer acting in his official capacity.” 51‘¢2¢6 a Bojw;
2007~0476, p. 25 (La. 10/16/07); 967 So. 2d 458, 474 (citing 5!¢1!6 a Pazz‘mtoa, 2000-1212, p. 1
(La. 3/28/01); 783 So. 2d 1243, 1243-44 (per curiam); 5¢”¢6 a Nz'x, 406 So. 2d 1355, 1356 (La.
1981) (per curiam)). The offense has three elements: (1) “actual[l obstruct[ionl or interfere jncel
Lth [an officer] in performing his official duties” iam a Da;g/6, 95-1260, p. 6 (La. App. 3 Cir.
6/11/97); 701 So. 2d 685, 687; (2) the officer’s engagement in one of four lawful activities:
arrest, detention, seizure of property, or service of process M6/a1660n 6. Tzw/éer, 94-26, p. 6 (La.

App. 3 Cir. 10/5/94); 645 So. 2d 722, 726; and (3) the defendant’s actual or constructive
19

knowledge that the officer is performing one of these duties 566 5 mm a Knozz//e’r, 40,324, p. 19 (La.
App. 2 Cir. 12/30/05); 917 So. 2d 1262, 1272-73 (citing NZ'X, 406 So. 2d 1355; 5;‘¢1;‘6 6. Hz`nat, 465
So. 2d 958 (La. Ct App. 1985)). There is no dispute that this final element is satisfied

The Louisiana Supreme Court has been very clear that to violate La. R.S. 14:108,
resistance must be to one of the listed activities arrest, detention, seizure of property, and
service of process 5 66, 6.<g., Nz'x, 406 So. 2d at 1356-57 (“lf the officer is not engaged in
attempting any one of those [four] things then a defendant who flees from him cannot be
considered guilty of resisting an officer.”).3 l\/lere interference with an investigation is insufficient
566 z`d. at 1356 (citing 5¢61;‘6 6. Lz'ndr@/, 388 So. 2d 781 (La. 1980); 5!¢1¢6 a Grogan, 373 So. 2d 1300
(La. 1979);5¢¢11‘6 a Ha<gzm, 369 So. 2d 1331 (La. 1979)).

Because Perry was not detained at the accident site, driving off did not create probable
cause to arrest him for Resisting an Officer. Once Perry was detained in the parking lot, he did
not attempt to flee Thus, the existence of probable cause to believe that Perry was resisting
Kowalzek depends upon whether his somewhat uncooperative behavior constituted obstruction
or interference with the detention for purposes of the statute “[V]erbal opposition to an officer,
even abusive language and cursing, does not constitute the ‘opposition’ or ‘obstruction’
proscribed by [section] 108.”Aa'mm a T/ao/¢zj)ron, 557 F. Supp. 405, 410 (M.D. La. 1983) (citing

W/yz`f6 1a Mom`r, 345 So. 2d 461 (La. 1977); Nom// a Cz'@/ @[Monros 375 So. 2d 159 (La. Ct. App.

 

3 At the time of the cases establishing this construction the statute identified only three
predicate actions: arrest, seizure of property, and service of process 566 Nz`x, 406 So. 2d at 1356
(citing 5¢¢12‘6 z/. Huguez; 369 So. 2d 1331, 1335 (La. 1979)). A 2006 amendment added “lawful
detention” to this list 566 5!¢1¢6 a Manzw/, 2006-0486, p. 5 (La. App. 4 Cir. 11/21/06); 946 So. 2d
245, 248. Because no other operative language in this clause of the statute has changed, this
Court concludes that the amendment did not alter the Louisiana Supreme Court’s preexisting
interpretive framework

20

1979);]\/[6:/0116 a Fz`6/cz'r, 335 So. 2d 538 (La. Ct. App. 1976)); S66 61/§0 Daz;g/s 95-1260, p. 7; 701 So.
2d at 688 (finding that a suspect’s “attitude” is insufficient to support a conviction for Resisting
an Officer). When a person complies with orders regarding where to walk or stand, as Perry did
here, “any hostility in his tone d[oes] not obstruct [anj investigatory stop.” ]31"022/16 a Lj/m/a, 524
F. App’x 69, 77 (5th Cir. 2013) (per curiam). Perry also answered Kowalzek’s only question 566
z`d. (holding that responsiveness to questions is a factor weighing against a finding of probable
cause to arrest for a violation of La. R.S. 14:108). Kowalzek asked Perry why he drove away
from the accident site to which Perry responded that he drove off because he “was talking to
[Kowalzek]” and Kowalzek was “talking to everybody but [Perry].” Diecord Document 23-5 at
1 8:28:02-:51]. Although perhaps not the clearest answer, when viewed in the light most favorable
to Perry, it was not deliberately evasive For purposes of summary judgment then, the Court
infers that a reasonable officer in Kowalzek’s position would have construed Perry’s statement
to mean that he had become impatient while waiting for Kowalzek to complete the report
because Perry believed that he had already given Kowalzek all the necessary information and that
Kowalzek did not need to speak with additional witnesses As Perry stood where instructed and
answered Kowalzek’s question, the Court cannot find as a matter of law, based on the record
before it and the inferences required at summary judgrnent, that Kowalzek had probable cause
to believe Perry had committed the offense of Resisting an Officer.

Defendants also argue that probable cause existed to arrest Perry for violating the City’s
resisting arrest ordinance [Record Document 23-1 at 1 3]. Because the ordinance is substantively
identical to the state statute, 60772]3621”6 City of Bossier City l\/fun. Code § 38-286 with La. Stat. Ann.

§ 14:108, the Court holds for the reasons already discussed that it cannot find as a matter of law

21

that Kowalzek had probable cause to arrest Perry for this municipal offense

Nevertheless an absence of probable cause does not defeat summary judgment unless
no reasonable officer would have believed that probable cause existed to arrest Perry for any of
these offenses 566 Wet@/, 138 S. Ct. at 590 (citing R6z'66/6, 566 U.S. at 666). As Perry offers this
Court no case from which to conclude that it was clearly established that no probable cause
existed to arrest him any of these offenses Kowalzek is entitled to qualified immunity on claims
related to Perry’s formal arrest

G. Excessive Force Claims Against Kowalzek and Wheatley

Perry alleges that Kowalzek and Wheatley used excessive force [Record Document 1 at
7_10]. There are three distinct moments of physical force in the officers’ encounter with Perry:
Kowalzek attempting to handcuff Perry, Wheatley punching Perry, and both officers taking
Perry down to the ground For their part, Defendants argue that the force was not excessive and
that, even if it was Kowalzek and Wheatley are entitled to qualified immunity [Record
Document 23-1 at 14-26].

Under federal law, an excessive force claim is “separate and distinct” from a false arrest
claim. Fr66m6m a 601”6, 483 F.3d 404, 417 (5th Cir. 2007). lf the force used during an unlawful
arrest did not exceed the quantum of force allowable had the arrest been lawful, a plaintiff
cannot maintain an excessive force claim alongside her false arrest claim. 566 z'cz’. To prevail on
an excessive force claim, a plaintiff must establish “(1) an injury (2) which resulted directly and
only from a use of force that was clearly excessive, and (3) the excessiveness of which was clearly
unreasonable.” Om‘z`66r6r a Cz'@/ 0fR0i‘616661;g, 564 F.3d 379, 382 (5th Cir. 2009) (quoting Fr66772an,

483 F.3d at 416). Because reasonableness is the “ultirnate touchstone” of the Fourth

22

Amendment, ling/wm Cz'@/ a 5¢61611¢, 547 U.S. 398, 403 (2006), excessiveness turns upon whether
the degree of force used was reasonable in light of the totality of the circumstances facing the
officer, Gmimm, 490 U.S. at 396 (citing T6nn6rr66 6. Gm"mr, 471 U.S. 1, 8»-9 (1985)). Relevant
factors include the “severity of the crime at issue, whether the suspect poses an immediate threat
to the safety of the officers or others and whether he is actively resisting arrest or attempting
to evade arrest by flight.” 162'. (citing G¢zmw", 471 U.S. at 8-9). “[O]fficers must assess not only the
need for force, but also ‘the relationship between the need and the amount of force used.”’
D6az`//6 6.M61r66mz‘6/, 567 F.3d 156, 167 (5th Cir. 2009) <per curiam) <quoting Gowq z). Cbmm’/w', 163
F.3d 921, 923 (5th Cir. 1999)).
1. Force Used to Handcuff Perry

Handcuffing that produces only c‘minor, incidental injuries” does not violate the Fourth
Amendrnent. Fr6677mn, 483 F.3d at 417 (citing G/e;m a Cz'@/ of 131/61", 242 F.3d 307, 314 (5th Cir.
2001)). Even if the Court were to assume that Kowalzek used excessive force when attempting
to handcuff Perry, Kowalzek is liable only if this force was “clearly unreasonable.” Oafiwror, 564
F.3d at 382 (quoting Fr667726216, 483 F.3d at 416). “Numerous courts . . . have held that police
officers do not act unreasonably in forcing an individual to lean over his or her patrol car when
the officer believes it necessary to gain control.” Hmmadq a Cz`@/ ofLalaboc/é, 634 F. App’x 119,
122 (5th Cir. 2015). lt follows that the soft empty hand techniques that Kowalzek used while
leaning Perry against the police cruiser were not unreasonable when applied to a suspect resisting
being placed in handcuffs [Record Document 23-5 at 1:29:30-:30:41]. As a result, Kowalzek is
entitled to summary judgment on the claim he used excessive force when attempting to handcuff

Perry.

23

2. Force Used to Punch Perry

Wheatley received a report of an officer in need of immediate help, heard the sound of
Perry and Kowalzek struggling, watched the struggle unfold as he drove into the parking lot, and
saw that Perry was resisting being handcuffed [Record Document 23-3 at 4-5]. Wheatley
responded with a single punch to Perry’s jaw to gain his compliance [Id. at 5-6].

Although Perry emphasizes his state-law right to resist unlawful arrest, any right to resist
(assuming the arrest was unlawful) does not affect whether the degree of force Wheatley used
was excessive (which, under federal law, is determined by assuming that the underlying arrest
was lawful). 566 Fr66w6m, 483 F.3d at 417. Assuming that handcuffing Perry was lawful, Perry’s
repeated attempts to pull his hands from Kowalzek’s grasp and prevent the application of the
handcuffs constitute active resistance to which an officer may, under Fifth Circuit precedent,
respond with “measured and ascending” tactics 566 1306/6 a CZ`U of 5 /66666]301¢, 691 F.3d 624, 629
(5th Cir. 2012) (citing Ga/wn a Cz'@/ 0f56m/1162‘016z`0, 435 F. App’x 309, 311 (5th Cir. 2010)).

Because Wheatly has asserted qualified immunity, Perry must identify a case where, under
similar facts an officer was held to violate the Fourth Amendment. 566 Wat@/, 138 S. Ct. at 590
(quoting W/yz`¢r, 137 S. Ct at 552). For the proposition that use of greater than open-handed
force against a restrained suspect is excessive, Perry cites lia/ama a Marfz`neq, in which the Fifth
Circuit denied qualified immunity when an officer tased a “handcuffed and subdued” suspect
716 F.3d 369, 379 (5th Cir. 2013). Although Perry analogizes himself to the suspect in R.cwzz`r%
Perry was neither handcuffed nor subdued He had repeatedly pulled his hands from Kowalzek’s
grasp and was successfully resisting being placed in the second handcuff. These critical factual

distinctions render Rmm`¢rz inapposite for qualified immunity purposes ln the absence of any

24

case finding a Fourth Amendment violation in the degree of force Wheately used to subdue a
nonhandcuffed and resisting suspect, Wheatley is entitled to qualified immunity on Perry’s claim
that the punch constituted excessive force.
3. Force Used to Take Perry to the Ground

After Wheatley punched him, the officers were able to take the temporarily stunned Perry
to the ground and apply the handcuffs [Record Document 23-3 at 6]. Although the parties
dispute whether Perry’s injuries can be attributed to Kowalzek and Wheatley’s force during the
takedown maneuver, accepting Perry’s version of the facts a jury could find that the takedown
caused at least some of his injuries

ln order to evaluate the reasonableness of the force with which Perry was taken to the
ground, the Court must determine the degree of force used When a plaintiffs evidence is
“‘blatantly contradicted”’ by video evidence, her version of the facts need not be credited, but
if “[t] he contents of the video are too uncertain to discount [her] version of the events” a court
must accept her version on summary judgment Rrwzz'r% 71 6 F.3d at 374 (quoting 5 6'0¢2‘ 6. fiam'i,
550 U.S. 372, 380 (2007)). The officers’ bodies and the hood of the police cruiser obscure the
spot where Perry landed, preventing the Court from relying on the footage to evaluate the
quantum of force applied during the takedown and subsequent handcuffing [Record Document
23-5 at 30:43-:31:16]. ln particular, because Perry falls out of view, the Court cannot determine
how hard he hit the ground nor precisely what degree of force was applied to him as he lay
there. [ld.j. A jury could find that Perry had ceased resisting when falling to the ground and that
Kowalzek and Wheatley continued to apply unreasonable force to complete the handcuffing

lf a jury reached these conclusions then the officers’ conduct would violate clearly established

25

law because “violently slam[ming] an arrestee who is not actively resisting arrest” is a
constitutional violation Dam'w a Cz`§/ ofFM‘ W/ort/a, 880 F.3d 722, 731 (5th Cir. 2018) (holding
that this right was clearly established as of 2013). Therefore, Kowalzek and Wheatley are not
entitled to qualified immunity for the force used to take Perry to the ground

H. Failure to Intervene Claim Against Wheatley

Perry has alleged that Wheatley is liable under § 1983 for failing to prevent Kowalzek
from violating Perry’s rights jRecord Document 1 at 10~13]. Defendants argue that this claim
fails because Kowalzek did not violate Perry’s rights and because, even if a constitutional
violation took place, Wheatley is protected by qualified immunity [Record Document 23-1 at
26]. Other than to insist that Kowalzek violated his rights Perry makes no clear response to this
argument [Record Document 28].

“[A]n officer who is present at the scene and does not take reasonable measures to
protect a suspect from another officer’s use of excessive force may be liable under [§] 1983” if
the first officer “acquiesce[d]” in the constitutional violation fig/6 6. Toa/n/6 , 45 F.3d 914, 919
(5th Cir. 1995). The non-intervening officer must “know|] that a fellow officer is violating an
individual’s constitutional rights.” th'z‘/@/ a Hmw¢z, 726 F.3d 631, 646 (5th Cir. 2013) (quoting
erd¢z// 6. P/z'1166 G601;g6’r CQ/., 302 F.3d 188, 204 (4th Cir. 2002)). Here, Wheatley heard Kowalzek
radio for help and heard him struggling with Perry [Record Document 23-3 at 4~5]. When he
arrived, he witnessed the struggle and Perry’s successful resistance to being handcuffed [M, at
5]. Even assuming that Kowalzek could not lawfully handcuff Perry, Perry has pointed to no
evidence suggesting that Wheatley knew that Kowalzek was behaving unconstitutionally in the

absence of any evidence from which the Court can infer that \X/'heatley knowingly acquiesced

26

in a constitutional violation, the Court grants summary judgment for Wheatley on this claim.
V. State Law Claims

A. Negligent Hiring, Training, and Supervision Claim Against the City

Perry alleges that the City is liable for negligently hiring, training and supervising
Kowalzek and Wheatley. [Record Document 1 at 21~23]. Defendants argue that discretionary-
act immunity protects the City from liability [Record Document 23-1 at 28~29]. Perry does not
respond to this argument [Record Document 28].

Louisiana law applies the duty-risk analysis to claims of negligent hiring, training, or
supervision 566 Robm‘s a Benoz`z‘, 605 So. 2d 1032, 1041 (La. 1991). Thus, Perry must prove that
the City’s negligence was a cause-in-fact of his harm, that the City had a duty to protect him
from harm at the hands of Kowalzek and Wheatley, that the City breached this duty, and that
the risks to which Perry was exposed were within the scope of the City’s duty 566 z`d. (citing Mm¢
a Hz//, 505 sO. 2d 1120, 1122 (La. 1987)).

Even if Perry can successfully carry his burden of proof on each element of his
negligence claim, public entities in Louisiana are shielded from liability for negligent conduct in
the “exercise or performance or the failure to exercise or perform their policymaking or
discretionary acts when such acts are within the course and scope of their lawful powers and
duties.” La. Stat Ann. § 9:2798.1(B) (2009). However, immunity does not extend to actions that
“constitute criminal, fraudulent, malicious intentional, willful, outrageous reckless or flagrant
misconduct.” Id. § 9:2798.1(€)(2) A police chief s training and supervision decisions are
policymaking acts under the immunity statute Rohm‘r 6. Cz'§/ of 5 /61'666;501"1‘, 397 F.3d 287, 296 (5th

Cir. 2005). Although evidence that Kowalzek and Wheatley were unfit for duty might warrant

27

a conclusion that their continued employment constituted “outrageous, reckless or flagrant
misconduct,” no such evidence appears in the record Because no facts before the Court trigger
the misconduct exception, the Court grants summary judgment for the City on Perry’s negligent
hiring, training, and supervision claim.

B. Tortious False Imnrisonment and False Arrest Claims Against Kowalzek,
Wheatley, and the City

Perry alleges that Kowalzek and Wheatley falsely imprisoned and arrested him and that
the City is vicariously liable. [Record Document 1 at 25-28]. Defendants respond that no tort
occurred because there was probable cause to arrest Perry and because qualified immunity
applies [Record Document 23-1 at 29_30].

1. Qualified Immunity

“Louisiana applies qualified immunity principles to state constitutional law claims” but
not to tort claims Robm‘t, 397 F.3d at 296 (emphasis added) (citing M0r6rz' a D6j)’f0f LVZ'/d/zfz) e’?°
Fz`r/am'er, 567 So. 2d 1081, 1093 (La. 1990)). Therefore, Defendants have no qualified immunity
defense to Perry’s false arrest and false imprisonment claims sounding in tort

2. Stop in the Parking Lot as a Detention

Although Perry treats false arrest and false imprisonment as distinct claims the Louisiana
Supreme Court conflates them: “[w]rongful arrest, or the tort of false imprisonment occurs
when one arrests and restrains another against his will and without statutory authority.” K6;m66@/
a 5/961227[0fE. fiction Roa<gs 2005-1418, p. 32 (La. 7/10/06); 935 So. 2d 669, 690 (citing Kj//6 a Cz'@/
0fN621/ Or/mm, 353 So. 2d 969 (La. 1977)). False imprisonment thus has two essential elements:
(1) detention (2) without lawful authority Id. (citing T¢zbom z). Cz`gj/ 0fK616166r, 94-613, p. 8 (La. App.

5 Cir. 1/8/95); 650 So. 2d 319, 322).
28

Louisiana authorizes the equivalent of ij/ stops: “[a] law enforcement officer may stop
a person in a public place whom he reasonably suspects is committing, has committed or is
about to commit an offense and may demand of him his name, address and an explanation of
his actions.” La. Code Crim. Proc. Ann. art 215.1(A) (2003). For traffic stops Louisiana applies
the federal reasonable suspicion standard 5 mm 6. Hzmz‘, 2009-1589, pp. 8_9 (La. 12 / 1/ 09); 25
So. 3d 746, 753 (citing 50/&0/022/, 490 U.S. at 7; 5!61!6 6. Ka/z`6, 96-2650, p. 3 (La. 9/19/97); 699 So.
2d 879, 881 (per curiam)). Hence, for the reasons discussed above, the initial detention in the
parking lot was lawful because, even viewing the facts in the light most favorable to Perry,
Kowalzek had reasonable suspicion that Perry was driving while intoxicated Because detaining
Perry in the parking lot was lawful, Kowalzek could not have committed the tort of false
imprisonment at this point Summary judgment is proper as to this claim.

3. Handcuff`ing Perry as a Detention or an Arrest

During an authorized stop, an officer may handcuff a detainee “for officer safety.” 5 raw
a Du/66, 2012-2677, p. 10 (La. 12/10/13); 130 So. 3d 880, 887 <per curiam). The handcuffing
“must appear objectively reasonable ‘in light of the facts and circumstances confronting [the
police].”’ 5¢626‘6 a P666/96, 2006-0312, p. 8 (La. 11/29/06); 943 So. 2d 335, 339 (per curiam)
(quoting Gm/aaw, 490 U.S. at 397). As discussed above in the Fourth Amendment context, the
record evidence, when viewed in the light most favorable to Perry, could support the inference
that handcuffing Perry for officer safety was objectively unreasonable Thus, the Court cannot
grant summary judgment on the basis that officer safety justified handcuffing Perry

An officer making a lawful arrest may use reasonable force, including handcuffing La.

Code Crim. Proc. Ann. art 220 (2003); r66 Baz‘z`rz‘6 a Cz'@/ ome‘on Roa<gs 2013-1243, pp. 6_7, 13

29

(La. App. 1 Cir. 10/14/14); 156 So. 3d 192, 196, 199-200. Under Louisiana law, a warrantless
arrest is lawful when an officer has “reasonable cause to believe that the person to be arrested
has committed an offense.” La. Code Crim. Proc. Ann. art 213(A)(3) (Supp. 2018). Because
c‘reasonable cause . . . is consonant with the probable cause concept,” 5 faz‘6 z/. Drezz/, 360 So. 2d
500, 510 (La. 1978), federal court decisions interpreting the Fourth Amendment’s probable cause
requirement may be used to trace the limits of the reasonable cause requirement r66, 6.<§., 5 fair
a Fz`r/a6r, 97-1133, p. 8 (La. 9/9/98); 720 So. 2d 1179, 1184 (citing I//z`noz`r 2). Grzm, 462 U.S. 213
(1984)).

Although this Court holds that Kowalzek is protected by qualified immunity, this Court
also holds that it cannot determine as a matter of law on summary judgment that Kowalzek had
lawful authority to place Perry in handcuffs at the moment that Kowalzek first attempted to do
so. After Kowalzek tried to handcuff Perry, Perry pulled his hands from Kowalzek’s grasp and
pushed back against him. [Record Document 23-3 at 4]. Defendants argue that this behavior
constituted resisting arrest [Record Document 23-1 at 14]. Perry responds that Louisiana law
entitles a person to use physical force to resist an unlawful arrest [Record Document 28 at 6].

ln Louisiana, a person may “resist an illegal restraint of his liberty.” Km)a//ar, 40,324, p.
20; 917 So. 2d at 1273. The Louisiana Supreme Court derived this “long-established principle”
from two statutory provisions La. R.S. 14:108 and La. C.Cr.P. 220. 566 Lz'ml'r@/, 388 So. 2d at
782. The Criminal Code defines Resisting an Officer in terms of interference with a “lawful
arrest,” La. Stat. Ann. § 14:108(A), while the Code of Criminal Procedure demands that a
“person . . . submit peaceably to a lawful arrest,” La. Code Crim. Proc. Ann. art 220. From the

statutory emphasis on submission to a “lawful arrest,” the Louisiana Supreme Court concluded

30

that resistance is permitted to unlawful arrests Lz`adr@/, 388 So. 2d at 782.4 Nevertheless the
degree of force used to resist must not “exceed|] that which was reasonably necessary to prevent
the arrest.” 5z‘az‘6 a Ceam”, 2002-3021, p. 7 (La. 10/21/03); 859 80. 2d 639, 645. Thus the initial
question the Court must answer is whether, once Perry resisted Kowalzek’s attempt to use
handcuffs Kowalzek had probable cause to arrest Perry for Resisting an Ofncer.

Physical resistance to an unlawful arrest cannot support a conviction for Resisting an
Officer. Cz'§/ 0fM016r06 a Go/drz‘on, 95-0315, p. 4 (La. 9/29/95); 661 So. 2d 428, 430 <per curiam).
Persuasive authority suggests that a similar principle should apply to the probable cause
determination The l\/liddle District of Louisiana has expressly concluded that “resistance, even
physical resistance, to [an officer’s] unlawful arrest can not provide probable cause for [an]
arrest” for Resisting an ()fficer. Admm, 557 F. Supp. at 411. Analogously, the Louisiana Fourth
Circuit Court of Appeal has suggested that when a frisk is illegal, probable cause does not exist
to arrest a person who resists the frisk. 5 mm a M¢mae/, 2006-0486, p. 5 (La. App. 4 Cir.

11 / 21 / 06) g 946 So. 2d 245, 248.5 The policy concerns animating Louisiana’s rule also support

 

4 On the basis of the same references to arrests the Louisiana Supreme Court initially
concluded in 5 mf6 a 5 jim that there was no right to resist an illegal detention 2002-2208, pp.
12~13 (La. 6 / 27 / 03); 851 So. 2d 1039, 1047. fiowever, the Louisiana Fourth Circuit Court of
Appeal has found that the 2006 amendment to La. R.S. 14:108 to include resistance to an
unlawful detention as a ground for conviction for Resisting an Officer legislatively overruled
56/725. M¢zmm/, 2006-0486, p. 5; 946 So. 2d at 248.

5 The MMM/ court concluded that probable cause did not exist when the defendant fled
from an illegal frisk because, at the time of the defendant’s arrest, La. R.S. 14:108 did not apply
to detentions 2006-0486, pp. 5-6; 946 So. 2d at 248~49. Given that the statute now includes
detentions within the set of police activities to which a person must be resisting in order to be
convicted of the offense, flight from an unlawful frisk taking place during an otherwise lawful
detention would likely now provide probable cause to arrest for interference with the detention
itself.

31

the view that the right to resist is more than a defense to conviction lndividuals in Louisiana
have a right to resist an unlawful arrest because an arrest is a “complete deprivation of liberty”
ofan “extensive duration.” 52‘61!6 a 52'/765, 2002-2208, p. 12 (La. 6/27/03); 851 So. 2d 1039, 1047.
lf physical resistance to an unlawful arrest (i.e., interference with that arrest) created probable
cause to arrest for Resisting an Officer, the right to physically resist in order to preserve one’s
liberty would be illusory

However, this Court need not decide at this time whether reasonable physical resistance
to an unlawful arrest can still provide probable cause to arrest the resisting person for Resisting
an Officer. As discussed above, the Court cannot decide as a matter of law on summary
judgment whether probable cause existed to arrest Perry for Operating a Vehicle While
lntoxicated, Obstruction of ]ustice, or Resisting an foicer nor whether reasonable grounds
existed to handcuff Perry for officer safety Because it is unclear whether Kowalzek had lawful
authority to place Perry in handcuffs the Court cannot evaluate whether Perry had the right to
physically resist being handcuffed Therefore, summary judgment must be denied as Perry’s
state-law false arrest and false imprisonment claims other than those related to the initial
detention in the parking lot

C. Tortiously Excessive Force Claims Against Kowalzek. Wheatley. and the
City

Perry alleges that Wheatley and Kowalzek are liable for assault, battery, and excessive
force and that the City is vicariously liable [Record Document 1 at 23-25]. Defendants argue
that Perry’s claim fails as a matter of law because his Fourth Amendment claims cannot succeed

and because the ochers were entitled to use force in self-defense or in defense of others

32

[Record Document 23-1 at 23].

Under the Louisiana Code of Criminal Procedure, a “person making a lawful arrest may
use reasonable force to effect the arrest and detention, and also to overcome any resistance or
threatened resistance of the person being arrested or detained.” La. Code Crim. Proc. Ann. art
220. Unreasonable or excessive force exposes officers and their agencies to tort liability Kj//6, 353
So. 2d at 972. ln lQ//e a Cz`gj/ 6fN6z;/ Or/e¢zm, the Louisiana Supreme Court identified the duty
owed by officers when effecting a lawful arrest_-to act reasonably in light of the totality of the
circumstances ld. at 972~73. The reasonableness of the force used is measured from the
perspective of “ordinary, prudent, and reasonable [persons] placed in the same position as the
officers and with the same knowledge as the officers.” Id. at 973 (citing Pz'60a a T66‘r6l60m¢6 Par.
5/7612jj”5 Ojfoca 343 So. 2d 306 (La. Ct. App. 1977)). The K)//6 court also identified six factors (the
“I§)//6 factors”) by which to evaluate the reasonableness of an officer’s conduct:

the known character of the arrestee, the risks and dangers faced by the officers

the nature of the offense involved, the chance of the arrestee’s escape if the

particular means are not employed, the existence of alternative methods of arrest,

the physical size, strength, and weaponry of the officers as compared to the

arrestee, and the exigencies of the moment
ld. Louisiana’s Second Circuit Court of Appeal has recognized a seventh factor: whether a
suspect was “intoxicated, belligerent, offensive, or uncooperative.” Ha// a Cz'@/ of 5 /61"61)6;1)06¢,
45,205, p. 6 (La. App. 2 Cir. 4/28/10); 36 So. 3d 419, 423 (citing Emm 6. lima/6 , 559 So. 2d 500

(La. Ct. App. 1990)). ln subsequent cases the Louisiana Supreme Court used the duty-risk

analysis to evaluate excessive force as a species of negligence and held that the Ky/6 factors apply

33

not only to arrests but also to approaching and disarming suspects6 5¢1"02'/€: a P0mefz`, 96-2897,
p. 7 (La. 9/9/97); 699 So. 2d 1072, 1077-785 Maz‘/ozw 6. Impm'a/ T@/ Co., 94-0952, p. 6 (La.
11/30/94); 646 So. 2d 318, 323.

On the other hand, where a warrantless arrest lacks probable cause, an officer’s use of
force is to be analyzed as a battery Rorr 6. 5 bmjfof Layf)urc/% P¢zr., 479 So. 2d 506, 511 (La. Ct.
App. 1985). Under Louisiana law, “[a] harmful or offensive contact with a person, resulting from
an act intended to cause him to suffer such a contact, is a battery.” C¢zad/6 6. Belz‘i`, 512 So. 2d 389,
391 (La. 1987). “An assault is the imminent threat of a battery” Ba/oz‘ a lmramarm/ Tzzba/m" 5 617/n
lm‘., 98-2105, p. 13 (La. App. 4 Cir. 2/24/99); 730 So. 2d 1012, 1018, abrogan on ofb6rgroands by
Ba/oz‘ 6. lm‘m¢‘oarz‘a/ fahy/dr 56Wr., lm‘., 2004-1376 (La. App. 4 Cir. 11/3/04); 888 So. 2d 1017.
However, reasonable force used in self-defense or in defense of others is an affirmative defense
to assault and battery claims 566 Dz¢j)/66/761z`16 a Twmr, 444 So. 2d 1322, 1325 (La. Ct. App. 1984).

Kowalzek forced Perry onto the hood of the police cruiser and grabbed Perry’s hands
to handcuff him. Wheatley punched Perry in the face hard enough to allegedly break his jaw.
Both officers took Perry down to the ground lf a jury determines that reasonable cause existed
to arrest Perry, the jury would then be entitled to review these facts along with the officers’
knowledge at the time that they used each escalating type of force in order to determine whether

the degree and type of force was reasonable under the totality of the circumstances lf the jury

 

6 Although treating excessive force cases under a negligence rubric, the Louisiana
Supreme Court has also suggested that the discretionary-act immunity of La. R.S. 9:2798.1 may
not apply For instance, in Hamj/ a Bowz`6, the court rejected a municipal request for immunity
for its police officers’ failure to prevent a shooting because the municipality did not “articulate
any social, economic or political policy considerations surrounding the police officers’ actions.”
98-2821, p. 11 (La. 9/8/99); 744 So. 2d 606, 613.

34

determines that reasonable cause to arrest did not exist, then the aforementioned assault and
battery law would apply Because the Court cannot determine as a matter of law whether
handcuffing Perry was lawful in the first instance, the Court cannot decide which analytic
framework applies As a result, the Court denies summary judgment on Perry’s tort claims for
excessive force, battery, and assault

D. State Constitutional Claims Against Kowalzek.. Wheatley. and the City

Paralleling his causes of action under the Fourth Amendment, Perry alleges that
Defendants violated the right to privacy guaranteed by the Louisiana Constitution: “[e]very
person shall be secure in his person, property, communications houses papers and effects
against unreasonable searches seizures or invasions of privacy.” La. Const art. i, § 5. When
analyzing these claims the parties reiterate their arguments regarding Perry’s Fourth Amendment
claims [Record Documents 23-1 at 27-29 and 28 at 11].

in M0r6rz' 6. 5 ma 6>< r6/. Dejban‘/mm‘ of le'/d/zj% e'?° Fz'rbm`ei, the Louisiana Supreme Court
determined that state officers are entitled to qualified immunity if they can show that the “state
constitutional right alleged to have been violated was not clearly established.” 567 So. 2d at 1094.
interpreting Morm', the Fifth Circuit has held that when plaintiffs’ state constitutional claims
“parallel entirely” their § 1983 claims qualified immunity applies to the state law claims if it
applies to the federal claims Robm‘r, 397 F.3d at 296.

1. Excessive Force Claim
Louisiana’s constitutional standard for evaluating use of force is uncertain, but the parties

have briefed this issue as if the standard is the same as that for Fourth Amendment excessive

35

force claims [Record Documents 23-1 at 29 and 28 at 11]. Louisiana courts apply federal
jurisprudence in the probable-cause context 5 66, 6.<§., 5 fair a Trz`c/%, 03-149, pp. 5-6 (La. App. 5
Cir. 5/ 28 / 03) ; 848 80. 2d 80, 84. Similarly, the Louisiana Supreme Court has looked to Fourth
Amendment jurisprudence when evaluating the reasonableness of an officer’s use of handcuffs
5 66, 6.g., P0r6/66, 2006-0312, pp. 7-11; 934 So. 2d at 339-41. Given this precedent and the parties’
agreement that Fourth Amendment standards apply, the Court concludes for purposes of this
motion that Perry’s excessive force claims under the Louisiana Consn`tution parallel his claims
under the Fourth Amendment

As discussed above for Perry’s § 1983 claims Kowalzek has qualified immunity for the
force used while attempting to handcuff Perry, and Wheatley has qualified immunity for the
force used to punch Perry They are thus entitled to qualified immunity on Perry’s claims that
this conduct violated the Louisiana Constitution 566 Robw'fr, 397 F.3d at 296. Turning to the use
of force during the takedown, the Court has already found that factual uncertainties prevent a
finding of qualified immunity on Perry’s § 1983 excessive force claim, and so qualified immunity
is also inappropriate here Therefore, the Court dismisses Perry’s excessive force claims under
the Louisiana Constitution with the exception of the claim related the force used during and
after the takedown

2. Unlawful Seizure Claim

The Court has already held that summary judgment is proper on all of the § 1983 false

arrest claims asserted against Kowalzek. Federal and Louisiana law apply the same standards to

reasonable suspicion and probable cause determinations 566 Hsz, 2009-1589, pp. 8~9; 25 So.

36

3d at 753 (citing 50/&0/0;2/, 490 U.S. at 7; K¢z/z'e, 96-2650, p. 3; 699 So. 2d at 881) (adopting federal
standard for detentions); Dr6zz/, 360 So. 2d at 51 0 (adopting federal standard for arrests). Because
Kowalzek did not violate the Fourth Amendment by stopping Perry in the parking lot, he
committed no state constitutional violation by doing so. The Court found that qualified
immunity applied to Perry’s other Fourth Amendment false arrest claims Kowalzek is thus
immune when Perry asserts the same claims under the Louisiana Constitution. 566 R066m, 397
F.3d at 296. Therefore, summary judgment is appropriate on all false arrest claims arising under
the Louisiana Constitution’s right to privacy
VI. Conclusion

For the reasons given above, Defendants’ motion for summary judgment [Record
Document 23] is GRANTED IN PART and DENIED IN PART. Summary judgment is
DENIED as to (1) the § 1983 and Louisiana constitutional claims against Kowalzek and
Wheatley for the force used while taking Perry down to the ground; (2) the state-law false arrest
and false imprisonment tort claims for handcuffing and arresting Perry; and (3) the state-law tort
claims for battery, assault, and excessive force The motion is GRANTED as to all other claims

iT IS ORDERED that the claims as to which summary judgment has been granted are

l fm

DISMISSED WITH PRE]UDICE. j ’" §

ft ,»~_.\

,/’§' mr jt , .,
;. 1 ,¢ ' §
t

§ ass t;;-"`;~2"01 s.

l
2 f ith
THUS DONE AND SIGNED in Shreveport, Louisiana, this f ij day of

,i ?i

§
/

A)”

ELizABETH ERN;E!¥i"-iootn

`\.

UNiTED STATE!S§DIST'R£VICT ]UDGE

g
6'”

